DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claims 1-14 are pending in this office action and presented for examination. Claims 1, 3, 5, 10, and 12-13 are newly amended by the response received February 14, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the complex computation refers to an exponentiation computation, a square root extraction computation, or a trigonometric function computation” in lines 1-3. However, it is indefinite as to whether the complex computation is an exponentiation computation, a square root extraction computation, or a trigonometric function computation, or whether the complex computation accesses in some manner a separate exponentiation computation, a square root extraction computation, or a trigonometric function computation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dao et al. (Dao) (US 6148395) in view of Aingaran et al. (Aingaran) (US 20140095468 A1) in view of Lee et al. (Lee) (US 20140344194 A1) in view of Shah et al. (Shah) (US 20150269074 A1).
Consider claim 1, Dao discloses a computing method applied to a chip (col. 2, line 60, single-chip multiprocessor), the chip comprising at least one processor core (col. 2, lines 64-65, two or more microprocessor central processing units, or CPUs) and a computational accelerator, the computational accelerator being connected to each of the at least one processor core (col. 4, lines 19-21, multiple CPUs on the same integrated circuit chip should therefore be able to share a single high-performance FPU), wherein the computational accelerator comprises a plurality of computing units, each of the plurality of computing units is configured for executing a complex computation (Dao, col. 8, line 66 to col. 9, line 4, in this example, a first path of execution circuitry 65 is multiplication circuitry 70, for performing floating-point multiplication and division operations. Multiplication circuitry 70 may include a sequence of circuitry known in the art, such as a Booth recorder, multiplier arrays, an adder, and rounding circuitry; col 9, lines 11-15, a second path of execution circuitry 65 is implemented as adder circuitry 72, for performing additive and subtractive operations. In this example, adder circuitry 72 includes a sequence of an aligner, an adder, a LEO (left end out) shifter, normalization circuitry and rounding circuitry; col. 
To any extent to which Dao does not disclose “generating, by the target processor core, a complex computational instruction using the computational identifier and the at least one operand obtained by the decoding” (in view of an interpretation of “operand” that does not encompass an “operand location” — Examiner notes that this interpretation is argued against in a previous response to arguments section), Aingaran nevertheless discloses both that an operand may be an address where data is stored for a coprocessor to perform an operation, and an operand may be an immediate operand or an indirect operand ([0036], lines 1-6, an operand indicated in a CCB may be one of two types: an immediate operand or an indirect operand. An immediate operand is an operand that can be used immediately by a coprocessor when the coprocessor performs the operation without first requiring translation of the operand, such as a memory lookup; [0036], lines 9-14, an indirect operand is an operand that must first be translated 
Aingaran’s teaching of using an immediate operand precludes the necessity of a memory lookup (Aingaran, [0036], lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Aingaran with the invention of Dao in order to preclude the necessity of a memory lookup. Alternatively, this modification merely entails combining prior art elements (Dao’s instruction, and Aingaran’s immediate operand) according to known methods (Examiner submits that instructions comprising immediate operands have been well-known for decades) to yield predictable results (Dao’s instruction, comprising immediate operands), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
	However, the combination thus far does not entail that the chip is an artificial intelligence chip. The combination thus far also does not entail a cache, the cache being connected to the computational accelerator and each of the at least one processor core respectively by wired connections, wherein the complex computational instruction queue is stored in the cache.
	On the other hand, Lee discloses a chip being an artificial intelligence chip ([0024], lines 1-2, machine-learning accelerator (MLA) block; [0021], lines 1-3, for example, application specific integrated circuits (ASICs) are typically used to realize algorithms implemented in hardware). In addition, to any extent to which Dao does not disclose the computation being “complex”, Lee also discloses “complex” computation (claim 16, calculating exponential values, square root values; [0028], line 19, discrete cosine transform).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee with the combination of Dao and Aingaran in order to support a range of computations required in various machine-learning frameworks while employing a specialized architecture that can exploit algorithmic structure in order to achieve low energy.
However, the combination thus far does not entail a cache, the cache being connected to the computational accelerator and each of the at least one processor core respectively by wired connections, wherein the complex computational instruction queue is stored in the cache.
On the other hand, Shah discloses a cache ([0027], line 16, shared cache), the cache being connected to a computational accelerator and each of at least one processor core respectively by wired connections (Figure 2, shared cache 230, accelerators 290A-B, cores 210A-C), wherein a complex computational instruction queue is stored in the cache ([0027], lines 15-16, instruction have been written to a queue in the shared cache).
Shah’s teaching increases efficiency (Shah, [0003], lines 1-5; title).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shah with the combination of Dao, Aingaran, and Lee in order to increase efficiency. Alternatively, this modification merely entails a combination of prior art elements (the complex computational instruction queue of the combination of Dao, Aingaran, and Lee as cited above, and Shah’s teaching of a cache to store accelerator instructions) according to known methods (Shah’s 

Consider claim 7, the overall combination entails the computational accelerator is an application specific integrated circuit chip or a field programmable gate array (Dao, col. 2, line 60, single-chip multiprocessor; Lee, [0022], line 2, machine-learning accelerator (MLA) integrated circuit).

Consider claim 8, the overall combination entails the complex computational instruction queue and the complex computational result queue are first-in-first-out queues (Dao, col. 5, line 41, FIFO order; col. 6, lines 26-28, as noted above relative to the description of queue stages 41 in floating-point pipeline 40, instruction buffers 50 are preferably arranged in a FIFO manner; col. 6, lines 46-48, results from completion unit 75 are output to result register 76 which, in turn, drives writeback bus WB at its output; col. 9, lines 49-52, as shown in FIG. 3, writeback bus WB is coupled to output buffer 78, through which communication of the result of the floating-point operation to memory, via internal bus IBUS, may be effected).

Consider claim 9, the combination thus far discloses the complex computational instruction queue is stored in the cache (see the rejection of claim 1, which recited “a complex computational instruction queue stored in the cache”). In addition, Shah further discloses a complex computational result queue is stored in the cache ([0019], lines 1-2, after the accelerator 

Consider claim 10, the overall combination entails the complex computation refers to an exponentiation computation, a square root extraction computation, or a trigonometric function computation (Lee, claim 16, calculating exponential values, square root values; [0028], line 19, discrete cosine transform).

Consider claim 11, the overall combination entails the preset complex computational identifier is an exponentiation identifier, a square root extraction identifier, or a trigonometric function computation identifier (Lee, claim 16, calculating exponential values, square root values; [0028], line 19, discrete cosine transform).

Consider claim 12, Dao discloses a chip (col. 2, line 60, single-chip multiprocessor) comprising: at least one processor core (col. 2, lines 64-65, two or more microprocessor central processing units, or CPUs); a computational accelerator connected to each of the at least one processor core (col. 4, lines 19-21, multiple CPUs on the same integrated circuit chip should therefore be able to share a single high-performance FPU), wherein the computational accelerator comprises a plurality of computing units, each of the plurality of computing units is configured for executing a complex computation (Dao, col. 8, line 66 to col. 9, line 4, in this example, a first path of execution circuitry 65 is multiplication circuitry 70, for performing floating-point multiplication and division operations. Multiplication circuitry 70 may include a sequence of circuitry known in the art, such as a Booth recorder, multiplier arrays, an adder, and rounding circuitry; col 9, lines 11-15, a second path of execution circuitry 65 is implemented as adder circuitry 72, for performing additive and subtractive operations. In this example, adder circuitry 72 includes a sequence of an aligner, an adder, a LEO (left end out) shifter, normalization circuitry and rounding circuitry; col. 9, lines 23-28, the third path of execution circuitry 65 is a single-cycle execution unit 68, by way of which special single-cycle floating-point instructions may be executed. Examples of such single-cycle floating-point instructions include floating-point change of sign (FCHS) and floating-point absolute value (FABS)) and the plurality of computing units are configured for executing complex computations in parallel (Figure 4 shows the instructions being executed in parallel via use of pipelining), and the plurality of computing units correspond to a set of preset complex computational identifiers (col. 5, lines 27-35, the first stage of floating-point pipeline 40 is performed simultaneously for floating-point instructions detected by instruction decoders 16.sub.0, 16.sub.1, in their respective integer predecode stages 34.sub.0, 34.sub.1. As such, instruction queue stage 41.sub.0 receives a 
To any extent to which Dao does not disclose “generating, by the target processor core, a complex computational instruction using the computational identifier and the at least one operand obtained by the decoding” (in view of an interpretation of “operand” that does not encompass an “operand location” — Examiner notes that this interpretation is argued against in the response to arguments section), Aingaran nevertheless discloses both that an operand may be an address where data is stored for a coprocessor to perform an operation, and an operand may be an immediate operand or an indirect operand ([0036], lines 1-6, an operand indicated in a CCB may be one of two types: an immediate operand or an indirect operand. An immediate 
Aingaran’s teaching of using an immediate operand precludes the necessity of a memory lookup (Aingaran, [0036], lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Aingaran with the invention of Dao in order to preclude the necessity of a memory lookup. Alternatively, this modification merely entails combining prior art elements (Dao’s instruction, and Aingaran’s immediate operand) according to known methods (Examiner submits that instructions comprising immediate operands have been well-known for decades) to yield predictable results (Dao’s instruction, comprising immediate operands), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
	However, the combination thus far does not disclose that the chip is an artificial intelligence chip. The combination thus far also does not entail a cache, the cache being connected to the computational accelerator and each of the at least one processor core respectively by wired connections, wherein the complex computational instruction queue is stored in the cache. The combination thus far also does not disclose a storage apparatus, storing at least one program thereon, wherein the at least one program, when executed by the artificial 
	On the other hand, Lee discloses a chip being an artificial intelligence chip ([0024], lines 1-2, machine-learning accelerator (MLA) block; [0021], lines 1-3, for example, application specific integrated circuits (ASICs) are typically used to realize algorithms implemented in hardware). In addition, to any extent to which Dao does not disclose the computation being “complex”, Lee also discloses “complex” computation (claim 16, calculating exponential values, square root values; [0028], line 19, discrete cosine transform).
Lee’s teaching supports a range of computations required in various machine-learning frameworks while employing a specialized architecture that can exploit algorithmic structure in order to achieve low energy (Lee, [0007], lines 3-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee with the combination of Dao and Aingaran in order to support a range of computations required in various machine-learning frameworks while employing a specialized architecture that can exploit algorithmic structure in order to achieve low energy.
However, the combination thus far also does not entail a cache, the cache being connected to the computational accelerator and each of the at least one processor core respectively by wired connections, wherein the complex computational instruction queue is stored in the cache. The combination thus far also does not entail a storage apparatus, storing at least one program thereon, wherein the at least one program, when executed by the artificial intelligence chip, causes the artificial intelligence chip to implement the aforementioned operations.

Shah’s teaching increases efficiency (Shah, [0003], lines 1-5; title).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shah with the combination of Dao, Aingaran, and Lee in order to increase efficiency. Additionally, this modification merely entails a combination of prior art elements (the complex computational instruction queue and the artificial intelligence chip of the combination of Dao, Aingaran, and Lee as cited above, and Shah’s teaching of a cache to store accelerator instructions, as well as Shah’s teaching of a storage apparatus, storing at least one program thereon, wherein the at least one program, when executed by a chip, causes the chip to implement operations) according to known methods (Shah’s teaching of a cache to store accelerator instructions; Shah’s teaching of a storage apparatus, storing at least one program thereon, wherein the at least one program, when executed by a chip, causes the chip to implement operations) to yield predictable results (the complex computational instruction queue of the combination of Dao, Aingaran, and Lee, implemented using a cache according to Shah, with operations of the artificial intelligence chip of the combination of Dao, Aingaran, and Lee implemented using a computer-readable medium 

Consider claim 13, Dao discloses a chip (col. 2, line 60, single-chip multiprocessor) implements operations, the chip comprising at least one processor core (col. 2, lines 64-65, two or more microprocessor central processing units, or CPUs) and a computational accelerator, the computational accelerator being connected to each of the at least one processor core (col. 4, lines 19-21, multiple CPUs on the same integrated circuit chip should therefore be able to share a single high-performance FPU), wherein the computational accelerator comprises a plurality of computing units, each of the plurality of computing units is configured for executing a complex computation (Dao, col. 8, line 66 to col. 9, line 4, in this example, a first path of execution circuitry 65 is multiplication circuitry 70, for performing floating-point multiplication and division operations. Multiplication circuitry 70 may include a sequence of circuitry known in the art, such as a Booth recorder, multiplier arrays, an adder, and rounding circuitry; col 9, lines 11-15, a second path of execution circuitry 65 is implemented as adder circuitry 72, for performing additive and subtractive operations. In this example, adder circuitry 72 includes a sequence of an aligner, an adder, a LEO (left end out) shifter, normalization circuitry and rounding circuitry; col. 9, lines 23-28, the third path of execution circuitry 65 is a single-cycle execution unit 68, by way of which special single-cycle floating-point instructions may be executed. Examples of such single-cycle floating-point instructions include floating-point change of sign (FCHS) and floating-point absolute value (FABS)) and the plurality of computing units are configured for executing complex computations in parallel (Figure 4 shows the instructions being executed in parallel via use of pipelining), and the plurality of computing units correspond to a set of preset 
To any extent to which Dao does not disclose “generating, by the target processor core, a complex computational instruction using the computational identifier and the at least one operand obtained by the decoding” (in view of an interpretation of “operand” that does not encompass an “operand location” — Examiner notes that this interpretation is argued against in the response to arguments section), Aingaran nevertheless discloses both that an operand may be an address where data is stored for a coprocessor to perform an operation, and an operand may be an immediate operand or an indirect operand ([0036], lines 1-6, an operand indicated in a CCB may be one of two types: an immediate operand or an indirect operand. An immediate operand is an operand that can be used immediately by a coprocessor when the coprocessor performs the operation without first requiring translation of the operand, such as a memory lookup; [0036], lines 9-14, an indirect operand is an operand that must first be translated or looked up before the coprocessor can perform the designated operation. An example of an indirect operand is a physical address that indicates where (e.g., in memory 140) table data is stored for the coprocessor to perform the operation).
Aingaran’s teaching of using an immediate operand precludes the necessity of a memory lookup (Aingaran, [0036], lines 1-6).

	However, the combination thus far does not disclose that the chip is an artificial intelligence chip. The combination thus far also does not entail a cache, the cache being connected to the computational accelerator and each of the at least one processor core respectively by wired connections. The combination thus far also does not disclose a non-transitory computer readable medium, storing a computer program thereon, wherein the program, when executed by the artificial intelligence chip, implements the aforementioned operations. 
	On the other hand, Lee discloses a chip being an artificial intelligence chip ([0024], lines 1-2, machine-learning accelerator (MLA) block; [0021], lines 1-3, for example, application specific integrated circuits (ASICs) are typically used to realize algorithms implemented in hardware). In addition, to any extent to which Dao does not disclose the computation being “complex”, Lee also discloses “complex” computation (claim 16, calculating exponential values, square root values; [0028], line 19, discrete cosine transform).
Lee’s teaching supports a range of computations required in various machine-learning frameworks while employing a specialized architecture that can exploit algorithmic structure in order to achieve low energy (Lee, [0007], lines 3-8).

However, the combination thus far also does not entail a cache, the cache being connected to the computational accelerator and each of the at least one processor core respectively by wired connections. The combination thus far also does not disclose a non-transitory computer readable medium, storing a computer program thereon, wherein the program, when executed by the artificial intelligence chip, implements the aforementioned operations.
On the other hand, Shah discloses a cache ([0027], line 16, shared cache), the cache being connected to a computational accelerator and each of at least one processor core respectively by wired connections (Figure 2, shared cache 230, accelerators 290A-B, cores 210A-C). Shah also discloses a non-transitory computer readable medium, storing a computer program thereon, wherein the computer program, when executed by a chip, implements operations ([0127]).
Shah’s teaching increases efficiency (Shah, [0003], lines 1-5; title).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shah with the combination of Dao, Aingaran, and Lee in order to increase efficiency. Additionally, this modification merely entails a combination of prior art elements (the artificial intelligence chip of the combination of Dao, Aingaran, and Lee as cited above, and Shah’s teaching of a non-transitory computer readable medium, storing a computer program thereon, wherein the computer program, when executed by a chip, implements operations) according to known 

Consider claim 14, the overall combination entails an electronic device, comprising: a processor (Lee, [0022], line 3, central processing unit), a storage apparatus (Lee, [0022], lines 11-13, the CPU core 12 is interfaced with a program memory 16 and a data memory 18), and at least one artificial intelligence chip according to claim 12 (Lee, [0024], lines 1-2, machine-learning accelerator (MLA) block; [0021], lines 1-3, for example, application specific integrated circuits (ASICs) are typically used to realize algorithms implemented in hardware).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dao, Aingaran, Lee, and Shah as applied to claim 1 above, and further in view of Wu et al. (Wu) (US 20120233477 A1).
Consider claim 2, the combination thus far does not entail before decoding, by a target processor core among the at least one processor core, a to-be-executed instruction, the computing method further comprises: selecting, in response to receiving the to-be-executed instruction, a 
On the other hand, Wu discloses before decoding, by a target processor core among at least one processor core, a to-be-executed instruction, a method further comprises: selecting, in response to receiving the to-be-executed instruction, a processor core executing the to-be-executed instruction from the at least one processor core for use as the target processor core ([0029], lines 1-6, code is distributed between core 101 and 102 based on maximizing performance and power. For example, code regions are identified to perform better on one of the two cores 101, 102. As a result, when one of such code regions is encountered/detected, that code section is distributed to the appropriate core).
Wu’s teaching optimizes power and performance efficiency (Wu, [0029], lines 1-3; [0001], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wu with the combination of Dao, Aingaran, Lee, and Shah in order to optimize power and performance efficiency.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dao, Aingaran, Lee, and Shah as applied to claim 1 above, and further in view of Koehler et al. (Koehler) (US 20090113212 A1).
Consider claim 3, the combination thus far entails the complex computational instruction queue comprises a complex computational instruction queue corresponding to the each of the at least one processor core (Dao, col. 5, lines 27-35, the first stage of floating-point pipeline 40 is 
	However, the combination thus far does not entail the complex computational result queue comprises a complex computational result queue corresponding to each of the at least one processor core, and the writing, by the computational accelerator, the obtained computational 
	On the other hand, Koehler discloses a complex computational result queue comprises a complex computational result queue corresponding to each of at least one processor core, and a writing, by a computational accelerator, an obtained computational result as a complex computational result into a complex computational result queue comprises: writing, by the computational accelerator, the obtained computational result as the complex computational result into a complex computational result queue corresponding to a processor core corresponding to the complex computational instruction queue of the selected complex computational instruction ([0020], lines 1-4, there may be a dedicated set of input/output buffers available in the crypto unit for every processor core that participates in sharing).
Koehler’s teaching enables independent and concurrent operation of engines within an accelerator (Koehler, [0034], lines 8-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Koehler with the combination of Dao, Aingaran, Lee, and Shah in order to enable independent and concurrent operation of engines within an accelerator. Alternatively, this modification merely entails simple substitution of one known element (a result queue) for another (per-core result queues) to obtain predictable results (the combination of Dao, Aingaran, Lee, and Shah, entailing per-core result 

Consider claim 4, the overall combination entails after writing, by the computational accelerator, the obtained computational result as the complex computational result into a complex computational result queue corresponding to a processor core corresponding to the complex computational instruction queue of the selected complex computational instruction, the computing method further comprises: selecting, by the target processor core, the complex computational result from the complex computational result queue corresponding to the target processor core, and writing the selected complex computational result into at least one of: a result register in the target processor core, or a memory of the artificial intelligence chip (Dao, col. 9, lines 49-52, output buffer 78, through which communication of the result of the floating-point operation to memory, via internal bus IBUS, may be effected; Koehler, [0035], lines 4-6, retrieving target data from its associated, hard-wire connected output buffer 24A, 24B; [0052], lines 16-19, if there are target data units available in the respective output buffer, these data units may be stored to main memory).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dao, Aingaran, Lee, and Shah as applied to claim 1 above, and further in view of Kahle et al. (Kahle) (US 6725354 B1).
Consider claim 5, the combination thus far entails the generating, by the target processor core, a complex computational instruction using the computational identifier and the at least one operand obtained by the decoding in response to determining that the computational identifier 

On the other hand, Kahle discloses generation entails an identifier of a target processor core (col. 6, lines 7-10, tag 264 of each entry 261 identifies either first processor core 201a or second processor core 201b as the source of entry's corresponding instruction 266), and writing entails a processor core identifier in a selected complex computational instruction (col. 6, lines 46-55, when a floating point instruction 266 completes execution in one of the pipelines 230, the depicted embodiment of shared floating point unit 231 routes instruction 266 to first processor core 201a and second processor core 201b. Each processor core 201 then examines the floating point instruction's tag 264 to determine the instruction's "owner." The processor core 201 that owns the floating point instruction will store the instructions result in an appropriate rename register while the processor core 201 that does not own the instruction will discard or ignore the instruction's results).
Kahle’s teaching enables the simultaneous processing of distinct execution streams or "threads" in a single shared resource (Kahle, col. 7, lines 2-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kahle with the combination of Dao, Aingaran, Lee, and Shah in order to enable the simultaneous processing of distinct execution streams or "threads" in a single shared resource. Alternatively, this modification merely entails simple substitution of one known element (the manner by which the combination of Dao, Aingaran, Lee, and Shah directs a result to the corresponding processor core) for another (Kahle’s method of directing a result to the corresponding processor core) to 

Consider claim 6, the overall combination entails after writing, by the computational accelerator, the obtained computational result and a processor core identifier in the selected complex computational instruction as the complex computational result into the complex computational result queue, the computing method further comprises: selecting, by the target processor core, a computational result in the complex computational result with the processor core identifier being the identifier of the target processor core from the complex computational result queue, and writing the computational result into at least one of: a result register in the target processor core, or a memory of the artificial intelligence chip (Kahle, col. 6, lines 7-10, tag 264 of each entry 261 identifies either first processor core 201a or second processor core 201b as the source of entry's corresponding instruction 266), and writing entails a processor core identifier in a selected complex computational instruction (col. 6, lines 46-55, when a floating point instruction 266 completes execution in one of the pipelines 230, the depicted embodiment of shared floating point unit 231 routes instruction 266 to first processor core 201a and second processor core 201b. Each processor core 201 then examines the floating point instruction's tag 264 to determine the instruction's "owner." The processor core 201 that owns the floating point instruction will store the instructions result in an appropriate rename register while the processor core 201 that does not own the instruction will discard or ignore the instruction's results; Dao, col. 9, lines 49-52, output buffer 78, through which communication of the result of the floating-point operation to memory, via internal bus IBUS, may be effected).

Response to Arguments
Applicant on page 9 argues: ‘The 11-page reference submitted with the November 3, 2021 Information Disclosure Statement ("IDS") was a copy of the Chinese Office Action which cited the submitted references. This Chinese Office Action is not prior art and was not identified on the SB08. In addition, Applicant is submitting herewith a clear copy of the NPL reference 1 submitted with the November 3, 2021 IDS. The copy submitted herewith, as well as the copy submitted with the prior IDS, includes an English-language abstract. The remainder of the NPL reference 1 is a Chinese- language document. Since the English-language abstract was submitted with the NPL reference 1, and since the NPL reference 1 was cited in the Chinese Office Action, Applicant requests that the Examiner consider and enter the NPL reference 1.’
In view of the aforementioned submission and explanation, NPL reference 1 has been considered.

Applicant on page 12 argues: ‘Dao only describes selecting and enabling one of the three paths for performing the operation using the operands OPA', OPB', but is silent about that the first to third paths are configured for executing operations in parallel. Therefore, Dao at least fails to disclose the features of "each of the plurality of computing units is configured for executing a complex computation and the plurality of computing units are configured for executing complex computations in parallel".’
However, Examiner submits that Dao teaches the aforementioned limitation. For example, see Figure 4, which shows the instructions being executed in parallel via use of pipelining.

Applicant on page 12 argues: ‘In addition, Dao also fails to disclose that the plurality of computing units correspond to a set of preset complex computational identifiers. Dao at col. 5, lines 27-35 describes the floating-point pipeline 40 but does not provide that a complex instruction is generated “in response to determining that the computational identifier obtained by decoding is a preset complex computational identifier included in the set of preset complex computational identifiers". Therefore, Dao at least fails to disclose the features of "the plurality of computing units correspond to a set of preset complex computational identifiers," and "in response to determining that the computational identifier obtained by decoding is a preset complex computational identifier included in the set of preset complex computational identifiers, generating, by the target processor core, a complex computational instruction...."’
However, Examiner submits that instruction codes — also called opcodes — in processor architecture are used to identify a particular instruction to be executed. Examiner further submits that the particular instruction to be executed determines which computing unit is used, given that different computing units have different functionalities. Therefore, Examiner submits that Dao teaches the aforementioned limitation, given its cited disclosure of instruction codes for floating-point instructions and different computing units performing different functions. Additionally, Examiner submits that the complex computational instruction is generated on the interconnect connecting the CPU and the FPU in response to determining that a computational identifier indicates a floating point computation is to be performed by the FPU. 

Applicant on page 12 argues: “Independent claims 12 and 13 recite similar features as in amended claim 1, and are also patentable for at least the same reasons. Claims 2-11 depend from 
Examiner’s response to arguments above is likewise applicable to the arguments directed to the aforementioned further claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/            Primary Examiner, Art Unit 2182